FDP SERIES, INC. Invesco Value FDP Fund (the “Fund”) Supplement dated November 17, 2015 to the Summary Prospectus dated September 28, 2015 Effective immediately, the following changes are made to the Fund’s Summary Prospectus: The section in the Summary Prospectus captioned “Key Facts About Invesco Value FDP Fund — Portfolio Managers” is deleted in its entirety and replaced with the following: Portfolio Managers Name Portfolio Manager of the Fund Since Title Kevin C. Holt 2005 Lead Portfolio Manager of Invesco Advisers, Inc. Devin E. Armstrong 2007 Portfolio Manager of Invesco Advisers, Inc. Charles DyReyes 2015 Portfolio Manager of Invesco Advisers, Inc. James N. Warwick 2007 Portfolio Manager of Invesco Advisers, Inc. Shareholders should retain this Supplement for future reference. SPRO-FDP-IV-1115SUP
